Order, Supreme Court, New York County (Elliott Wilk, J.), entered May 15, 2000, denying defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs testimony that she fell down a stairwell at premises owned by defendants, which had no door, gate or barricade to prevent a fall, and the affidavit of plaintiffs expert stating that the entrance to the stairwell was hazardous since it was nothing more than a hole in the floor without any demarcation or security, raised a triable issue of fact warranting denial of the motion. On this record, it could be found that the stairway constituted a significant structural or design defect in violation of Administrative Code of the City of New York § 27-127 (New York City Building Code), and thus a basis may be present upon which liability might be imposed upon defendant landlord entities, which, although out-of-possession of the subject premises, retained the right to re-enter to make repairs (see, Nameny v East N. Y. Sav. Bank, 267 AD2d 108). Concur — Sullivan, P. J., Williams, Ellerin, Lerner and Saxe, JJ.